DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites the limitation "die-attach" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the puprose of examination, the Examiner assumes the above limitation of “die-attach” (as recited in line 5) is:
“die-attach region” (emphasis added).

Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S 2015/0035148 A1). 
 	As to claim 1, LEE et al. disclose in Fig. 3 a package-on-package system, comprising:
a first semiconductor device package (“lower package” 100, para. [0066], [0068]) including: a base substrate  (“interconnection part” 101) including a first side (top surface) having a die-attach region (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) and a perimeter region (peripheral side of the structure, Fig. 3) (Fig. 3, para. [0044], [0045], [0058], [0059]); a first semiconductor die (“lower semiconductor chip” 120) attached to the die-attach region  (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) of the base substrate (“interconnection part” 101) at the die- attach region (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) (Fig. 3, para. [0062]-[0063]); and an interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) over the perimeter region (peripheral side) of the base substrate (“interconnection part” 101) (Fig. 3, para. [0051]), wherein the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) comprises a plurality of interconnect structures  (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215), and wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) includes at least one vertical sidewall (see Fig. 3, para. [0051]-[0052]); and  
a second semiconductor device package (“upper package” 200, para. [0048], [0066], [0067])  including: an interposer substrate (“upper package substrate” 210) having a plurality of package terminals (“wire pad” 211) (Fig. 3, para. [0049], [0050]), wherein each individual package terminal (“wire pad” 211) is electrically coupled to a corresponding individual interconnect structure (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) (Fig. 3, [0049], [0050]- [0053], [0067]); and a second semiconductor die (“upper semiconductor chip” 220) attached to the interposer substrate (“upper package substrate” 210) (see Fig. 3, para. [0049], [0051], [0067]). 
	As to claim 2, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each interconnect structure (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) in the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) is electrically isolated from each other interconnect structure (each other interconnect structure comprising other “connection vias” 115, other “intermetallic compound layer (IMC)” 217, and other “openings” 123 including “solder balls” 215 on the right hand side of the structure of Fig. 3) in the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) (see Fig. 3). 
As to claim 3, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor device package (“lower package” 100, para. [0066], [0068]) further includes a plurality of electrical couplers (“solder pads” 213), and wherein each individual package terminal (“wire pad” 211) is electrically coupled to the corresponding individual interconnect structure (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) through an individual electrical coupler (“solder pads” 213) (Fig. 3, para. [0049], [0051], [0067]).  
As to claim 4, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor die (“lower semiconductor chip” 120) has a first height, and wherein the at least one vertical sidewall on each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) has a second height greater than the first height (see Fig. 3). 
As to claim 5, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor die (“lower semiconductor chip” 120) has a first height, and wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) is a unitary structure having a second height greater than the first height (see Fig. 3).
As to claim 6, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) includes a stratum of a matrix material (“core part” 103) and a plurality of interconnect segments (“connection vias” 115, “solder balls” 215) arranged in a pattern of the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) (Fig. 2, [0016], [0044], [0051]-[0053], [0059]). 
As to claim 7, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor die (“lower semiconductor chip” 120) has a front side (bottom side) facing the first side (top surface) of the base substrate (“interconnection part” 101) and a backside (top side) spaced apart from the first side (top surface) of the base substrate (“interconnection part” 101) by a first distance (see Fig. 3), and wherein the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) extend from the first side (top surface) of the base substrate (“interconnection part” 101) by a second distance greater than the first distance (see Fig. 3). 
As to claim 8, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) is comprised of at least one of the following: copper, gold, or tungsten {the one or more interconnects 315 including at least “connection vias” 115 that may be formed of “copper-containing layer”, as recited in the claim} (Fig. 2, para. [0044]).   
As to claim 9, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the interposer substrate (“upper package substrate” 210) includes a top side (top surface) and a bottom side (bottom surface), and wherein the second semiconductor die (“upper semiconductor chip” 220) is attached to the top side (top surface) of the interposer substrate (“upper package substrate” 210) (see Fig. 3).  
As to claim 10, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the perimeter region (peripheral side of the structure, Fig. 3) is spaced laterally with respect to the die-attach region (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) (see Fig. 3).
As to claim 11, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor die (“lower semiconductor chip” 120) is electrically connected to the second semiconductor die (“upper semiconductor chip” 220) via the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) (Fig. 3, para. [0067], [0075]). 
As to claim 12, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor device package further includes an array of electrical couplers on a second side of the base substrate (“interconnection part” 101) opposite the first side of the base substrate (“interconnection part” 101). 
As to claim 13, as applied to claim 1 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the second semiconductor device package (“upper package” 200, para. [0048], [0066], [0067]) further includes an encapsulant (“molding layer” 230) covering the second semiconductor die (“upper semiconductor chip” 220) (Fig. 3, para. [0048]).  
As to claim 14, LEE et al. disclose in Fig. 3 a semiconductor device package, comprising: a base substrate (“interconnection part” 101) including a first side  (top surface) that includes a die-attach region (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) and a perimeter region (peripheral side of the structure, Fig. 3) (Fig. 3, para. [0044], [0045], [0058], [0059]); a first semiconductor die (“lower semiconductor chip” 120) carried by the die-attach region (see a die-attach region having “chip vias” 117 underneath chip 120, Fig. 3) (Fig. 3, para. [0062]-[0063]); and an interconnect array  (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) carried by the perimeter region (peripheral side of the structure, Fig. 3), wherein the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) comprises a plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) electrically coupled to the base substrate  (“interconnection part” 101) (see Fig. 3, para. [0051]-[0052]), and wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) comprises a freestanding conductive post (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “solder balls” 215) (Fig. 3); and a second semiconductor die (“upper semiconductor chip” 220) at least partially carried by the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) (see Fig. 3, para. [0049], [0051], [0067]). 
As to claim 15, as applied to claim 14 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) includes at least one vertical sidewall at least partially defining the conductive post (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “solder balls” 215). 
As to claim 16, as applied to claim 14 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the first semiconductor die (“lower semiconductor chip” 120) has a first height, and wherein each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) in the interconnect array has at least a second height greater than the first height (see Fig. 3). 
As to claim 17, as applied to claim 14 above, LEE et al. disclose in Fig. 3 all claimed limitations including the package further comprising an interposer substrate (“upper package substrate” 210) carried by the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217), wherein the second semiconductor die (“upper semiconductor chip” 220) is attached to an upper surface (top surface) of the interposer substrate (“upper package substrate” 210) (see Fig. 3, para. [0048], [0050]).  
As to claim 18, as applied to claims 14 and 17 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the interposer substrate (“upper package substrate” 210) includes a plurality of package terminals (“solder pads” 213), and wherein each individual package terminal (“solder pads” 213) is electrically coupled to a corresponding individual interconnects structure (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) (Fig. 3, para. [0049], [0051], [0067]). 
As to claim 19, as applied to claim 14 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein the second semiconductor die (“upper semiconductor chip” 220) is electrically coupled to the base substrate (“interconnection part” 101) through the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) (Fig. 3, para. [0050], [0067] ,[0075]). 
As to claim 20, as applied to claim 14 above, LEE et al. disclose in Fig. 3 all claimed limitations including the limitation wherein each interconnect structure (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) in the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) is electrically isolated from other interconnect structures (each other interconnect structure comprising other “connection vias” 115, other “intermetallic compound layer (IMC)” 217, and other “openings” 123 including “solder balls” 215 on the right hand side of the structure of Fig. 3) in the interconnect array (comprising “conductive connecting portion” 315 and “intermetallic compound layer (IMC)” 217) by gaps between each of the plurality of interconnect structures (comprising “connection vias” 115, “intermetallic compound layer (IMC)” 217, and “openings” 123 including “solder balls” 215) (see Fig. 3).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/830,022 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-20 of the present invention are recited within claims 1-27 of copending Application No. 17/830,022.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20  of the present invention are recited within claims 1-20 of U.S. Patent No. 11,139,229.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,032,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20  of the present invention are recited within claims 1-12 of U.S. Patent No. 10,032,703. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,418,926.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20  of the present invention are recited within claims 1-5 of U.S. Patent No. 9,418,926.


				    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        October 8, 2022